MEMORANDUM OPINION

Granting In Part and Denying In Part Plaintiff’s Motion for Attorney’s Fees
RUDOLPH CONTRERAS, United States District Judge
I. INTRODUCTION
Plaintiff Shamea Briggs is the parent of J.K., a child protected by the Individuals with Disabilities Education Act (“IDEA”), 20 U.S.C. § 1400 et seq. Plaintiff initiated this action to recover attorney’s fees and costs incurred while litigating claims under the IDEA. On November 12, 2014, the Court granted in part and denied in part Plaintiffs motion for summary judgment, awarding Plaintiff $13,885.83 in legal fees for the successful prosecution of Plaintiffs administrative claims. Briggs v. District of Columbia, No. 14-cv-0002, 73 F.Supp.3d 59, 2014 WL 5860358 (D.D.C. Nov. 12, 2014). . Plaintiff also sought to recover fees and costs pertaining to this fee-collection litigation, but- because she had faded to submit any related documentation, the Court ordered Plaintiff to submit additional briefing on the subject. Now before the Court is Plaintiffs motion for an award of attorney’s fees and costs, which seeks “fees on fees,” or an award of fees and costs stemming from the prosecution of this civil action for fees. Upon consideration of Plaintiffs motion and the parties’ briefs, the Court concludes that it must grant in part and deny in part Plaintiffs motion for fees on fees.
II. BACKGROUND1
On November 30, 2012, Plaintiff filed an administrative due process complaint against the District' of Columbia Public Schools system (“DCPS”) on behalf of student J.K. pursuant to the IDEA. After a three-hour administrative hearing on February 1, 2013, Plaintiff prevailed, and she subsequently sought $19,573.79 in attorney’s fees and costs from DCPS. See Compl. ¶¶ 4, 5, ECF No. 1; Def.’s Statement of Undisputed Facts at ¶ 17, ECF No. 6. When no payment was received, Plaintiff filed a civil complaint against Defendant, the District of Columbia, on January 1, 2014. See Compl. ¶6. Plaintiffs motion for summary judgment followed on March 3, 2014. See Pl.’s Mot. Summ. J., ECF No. 5.
Elizabeth Jester, Esq., has represented Plaintiff throughout both administrative proceedings and civil litigation before this Court. Her $19,573.79 invoice for costs and fees pertaining to the administrative *167action was based on billing rates of $505.00 per hour for work done through May 2013, $510.00 per hour for work completed through September 2013, and $145.00 per hour for paralegal services. See Compl. ¶ 5; Pl.’s Mem. Support Mot. Summ. J. at 5-8, ECF No. 5-2; Jester Decl. ¶ 11, ECF No. 5-3: Those rates mirror the rates set forth in the Laffey mati-ix, which is prepared by the Civil Division of the United States Attorney’s Office for the District of Columbia for use.when a fee-shifting statute permits the recovery of reasonable attorney’s fees. See PL’s Mem. Support Mot. Summ. J. at 6-7; Laffey Matrix, PL’s Ex. 3, ECF No. 5-7.
In its opposition to Plaintiffs motion for summary judgment, Defendant did not dispute that Plaintiff was the prevailing party in the underlying administrative action, but it did dispute the reasonableness of Plaintiffs requested hourly rates. See Defi’s Opp’n PL’s Mot. Fees at 9-13, ECF No. 6. On November 12, 2014, the Court granted in part and denied in part Plaintiffs motion for summary judgment, awarding Plaintiff 75% of the applicable Laffey rate. See Briggs, 73 F.Supp.3d at 63, 2014 WL 5860358, at *4. The Court determined that Plaintiff had not.offered sufficient evidence to link the full Laffey rates, which represent the “presumptive maximum rates for complex federal litigation,” to Plaintiffs “fairly simple local administrative matter that was settled by a three hour administrative hearing in which there was only one witness.” Id. at 63, at *3. Thus, the. Court explained that Ms. Jester would receive $378.75 per hour, worked between October 2012 and May 2013, and $382.50 per hour worked between June 2013 and September 2013. Id. at 64, at *4 n. 4.
In addition to seeking attorney’s fees for the prosecution of the underlying administrative proceedings, Plaintiffs complaint also sought to recover “fees on fees,” or the fees incurred while pursuing this fee-collection litigation before- the Court. See Compl. ¶ 7(C). But because “Plaintiff did not submit any documents that' would allow the Court to assess the Plaintiffs costs' for this action,” the Court ordered that Plaintiff submit additional documents that would allow the Court to assess the incurred costs and fees. Briggs, 73 F.Supp.3d at 64, 2014 WL 5860358, at *4.
On December 3, 2014, Plaintiff filed a motion for fees on fees, seeking an additional $17,150,55, including $16,683 for legal services performed by Ms. Jester and $467.55 for the costs.incurred in pursuing the matter before this Court. PL’s Mot. Fees at 1, ECF No. 10. Plaintiffs requested fees are once again based on the full Laffey rate, and she asserts that a rate of $510 per hour is reasonable for her work performed between December 31, 2013, through May 31, 2014, as is a rate of $520 per hour for all work performed from June 1, 2014 to the present. PL’s Mem. Support Mot. Fees at 2-4, ECF No. 10-1.
Defendant, noting that “fees on- fees” awards are discretionary ánd that this Court already rejected the reasonableness of applying the full Laffey rate in this case, argues that Plaintiffs requested rate for this uncomplicated'fee-collection matter is unreasonable. Def.’s Opp. to Pl.s’ Mot. Fees at 2-3, ECF No. 11. As a result, Defendant avers that no fees on fees award should be provided,-or alternatively, that Ms. Jester’s requested rate' should be reduced by 60 percent. See id. at 3.
III. LEGAL STANDARD
Under the IDEA, this Court has discretion to “award reasonable attorney’s fees as part of the costs ... to a prevailing party who is the parent of a child with a disability” in an administrative proceeding. *16820 U.S.C. § 1415(i)(3)(B)(i). “Parties who prevail at the administrative level can also recover fees-on-fees, as our general rule is that the court may award additional fees for ‘time reasonably devoted to obtaining attorney’s fees.’ ” Kaseman v. District of Columbia, 444 F.3d 637, 640 (D.C.Cir. 2006) (quoting Envtl. Def. Fund v. EPA, 672 F.2d 42, 62 (D.C.Cir.1982)). Typically, courts will begin to determine the reasonableness of attorney’s fees by considering “ ‘the number of hours reasonably expended on the litigation multiplied by a reasonable hourly rate.’ ” Jackson v. District of Columbia, 696 F.Supp.2d 97, 101 (D.D.C. 2010) (quoting Hensley v. Eckerhart, 461 U.S. 424, 433, 103 S.Ct. 1933, 76 L.Ed.2d 40 (1983)).
The plaintiff bears the burden of establishing the reasonableness of any fee requests, including the reasonableness of both the hourly rate and the number of hours spent on any particular task. See In re North, 59 F.3d 184, 189 (D.C.Cir.1995). A plaintiff may do so by submitting evidence on at least three fronts: “the attorneys’ billing practices; the attorneys’ skill, experience, and reputation; and the prevailing market rates in the relevant community.” Covington v. District of Columbia, 57 F.3d 1101, 1107 (D.C.Cir.1995). Once the plaintiff has provided such information, a presumption arises that the hours billed are reasonable and the burden shifts to the defendant to rebut the plaintiffs showing. Id. at 1109-10. However, if both parties fail to present satisfactory evidence demonstrating that their hourly rates are reasonable, the court may determine the amount of that rate by reference to the Laffey Matrix. See Rooths v. District of Columbia, 802 F.Supp.2d 56, 62 (D.D.C.2011).
IV. ANALYSIS
Defendants do not dispute that Plaintiff constitutes a prevailing party, or that a fees on fees recovery is permissible under the IDEA. Defendants do, however, challenge the reasonableness of the fees that Plaintiff seeks. The Court first considers the reasonableness of the hourly rate charged by Ms. Jester before considering whether the number of hours claimed and the total award sought are reasonable. '
A. Reasonableness of Hourly Rate
Plaintiff seeks reimbursement for Ms. Jester’s- fees in this litigation at -rates ranging from $510 to $520 per hour. PL’s Mem. Support Mot. Fees at 2-4. Plaintiff contends that these hourly rates are appropriate because they are consistent with Ms. Jester’s experience “and reflect the market rates in the Washington Metropolitan area as set, forth in the current Laffey Matrix.” Pi’s. Mem. Support Mot. Fees at 4. Plaintiff points out that a number of Judges in this Court have used the Laffey matrix to determine fee rates in IDEA cases — including in cases handled by Ms. Jester — and counsel’s work “should be valued at a rate which reflects the customary fees for similarly complex work , and the experience, reputation and ability of the individual attorney.” Id. at 4.
Defendant, on the • other hand, argues that Plaintiffs request for fees on fees at the full Laffey rate — a rate already rejected by this Court in the context of fees incurred in the underlying administrative proceedings — is patently unreasonable. Def.’s Opp’n Mot. Fees at 1-2. Because fees on fees awards are hot mandatory in the IDEA context, and in light of the unreasonable nature of Plaintiffs request, Defendant argues, the Court should not award Plaintiff any additional fees. Id. Alternatively, Défendants argue that if the Court does not wish to deny the motion outright, it ■ should reduce Plaintiffs request by 60% to reflect the “even less complex” nature of this fee request as *169compared to the underlying administrative litigation. Id. at 2-3.
The Court agrees with Defendant that the full Laffey rate in the context of this straightforward fee litigation is unreasonable. The Lajfey Matrix was originally created for use in Laffey v. Northwest Airlines, Inc., 572 F.Supp. 354 (D.D.C. 1983), and was intended to demonstrate the “prevailing rates in the community for lawyers of comparable skill, expertise and reputation in complex federal litigation.” Id. at 371-72. The instant case, however, is not complex. Rather, this is straightforward fee litigation over an award of attorney’s fees brought pursuant to the IDEA. Nothing in Plaintiffs filings suggests that this case involved any novel or complex issues of fact or law that would make an hourly rate greater than that awarded for the underlying administrative action reasonable. See Briggs, 73 F.Supp.3d at 64, 2014 WL 5860358, at *4 (awarding Plaintiff 75% of the Lajfey rate for Ms. Jester’s work in prosecuting the administrative claim); see also Wright v. District of Columbia, 883 F.Supp.2d 132, 135 (D.D.C. 2012) (holding that where plaintiff failed to show that fee litigation was complex, “the hourly rate for fee litigation should be less than the rate for work in the underlying administrative proceeding”). Further, Plaintiff presents no evidence to show that this fee litigation required specialized knowledge or skill.2 And while Ms.- Jester’s declaration asserts that her rates are “well within the range of prevailing rates in the District of Columbia market for legal services in special education and related matters,” it says nothing about prevailing rates for fee litigation of this complexity. See Jester Decl. ¶ 10, ECF No. 10-2.
Nevertheless, the fact that Plaintiffs request is unreasonable' does not necessitate a denial of fees, particularly given the important' societal interest advanced by the IDEA’S fee shifting provision. See, e.g., Am. Fed’n of Gov’t Emps., AFL-CIO, Local 3882 v. Fed. Labor Relations Auth., 994 F.2d 20, 22 (D.C.Cir.1993) (“[T]he availability of ‘fees for fees’ is essential to carrying out Congress’ goal in including [fee-shifting] provisions] in the' first place.”); Garvin v. District of Columbia, 910 F.Supp.2d 135, 138 (D.D.C.2012)'(“Disallowing ‘fees on fees’ requests would undoubtedly undermine the impact of a fee-shifting provision, thereby diminishing the effectiveness of the statute that the provision is designed to enforce.”). Additionally, while Plaintiff has not offered evidence sufficient to link Lajfey to the prevailing market rate for work of similar complexity, - Defendant has likewise offered no evidence sufficient to demonstrate that 40% of fhe-Lajfey matrix is the prevailing market rate for the same or similar services. The Court must therefore determine a reasonable fee based on the facts of the case. See McAllister v. District of Columbia, 21 F.Supp.3d 94, 108 (D.D.C.2014) (“The Laffey Matrix serves as a tool to help gauge the overall reasonableness of the fees sought; therefore, it is within the court’s *170discretion to;look at the complexity1 of the case to determine whether rates are reasonable.”).
Courts in this district have repeatedly found that in cases such as these, which involve uncomplicated, claims for attorney’s fees brought pursuant to the IDEA, an award of 50% of the applicable Laffey rate is appropriate. See, e.g., Means v. District of. Columbia, 999 F.Supp.2d 128, 136 (D.D.C.2013) (awarding plaintiff 50% of the Laffey rate for fees on fees based on Ms. Jester’s work in a fee litigation action brought pursuant to the IDEA); Garvin, 910 F.Supp.2d at 140 (same); Wright, 883 F.Supp.2d at 135 (same); see also Smith v. District of Columbia, No. 02-cv-0373, 2005 WL 914773, at *3 (D.D.C. Apr. 18, 2005) (holding that “fee litigation is not complex federal litigation and does not necessarily entail specialized expertise and experience,” and reducing counsels’ requested hourly rates accordingly).
The work Ms. Jester documents- in the invoice attached to Plaintiffs motion appears to be routine legal work, including drafting a .complaint and motion for summary judgment, and- corresponding with Plaintiff' and Defendant’s counsel. See Invoice, Pl.’s Ex. 1, ECF No. 10-4. And while the Court does riot foreclose the possibility that a novel or complex legal issue could arise in fee litigation, no such issue arose, here, where the core of the parties’ dispute pertained to whether Ms. Jester’s requested hourly rate was reasonable. The straightforward nature of the fee litigation in this case thus distinguishes these proceedings and persuades the undersigned to once again join other Judges of this Court in awarding one half of the full Laffey rate for legal work completed in non-complex IDEA fee litigation cases. See, e.g., Means, 999 F.Supp.2d at 136; Garvin, 910 F.Supp.2d at 140; Wright, '883 F.Supp.2d at 135-36. Additionally, Plaintiff seeks to' recover $17.55 for photocopying costs — consistent with the $0.15 per page rate dictated in this Court’s prior opinion, see Briggs, 73 F.Supp.3d at 64, 2014 WL 5860358, at *4 — as well as $450 for the costs of filing her complaint and service of process. These costs are rea-, sonable, undisputed, have been awarded in the past, and will be awarded here.
B. Reasonableness of Numbers of Hours Worked
The Court next considers whether the 32.6 .hours of work that Ms. Jester has billed for the fee litigation component of this matter is reasonable. See Invoice at 3, PL’s Ex. 1. Though Defendant does not argue that Ms. Jester’s hours are unreasonable, see generally Def.’s Opp’n PL’s Mot. Fees, this Court must make an independent determination regarding whether the hours set forth in the invoice are justified, see Nat'l Ass’mof Concerned Veterans v. Sec’y of Def.,. 675 F.2d 1319, 1327 (D.C.Cir.1982). After reviewing Ms. Jester’s invoice attached to Plaintiffs motion, this Court concludes that the 32.6 hours are reasonable and that no reduction is warranted.3
*171C. Degree of Success Reduction
The product of reasonable hours times a reasonable rate does not necessarily end the inquiry into what this Court’s fees on fees award should be, however. Hensley v. Eckerhart, 461 U.S. 424, 434, 103. S.Ct. 1933, 76 L.Ed.2d 40 (1983), Hensley provides that this Court may also consider the relationship between the “product of reasonable hours times a reasonable rate” and the “results obtained” in the underlying action. Id. When “a plaintiff has achieved only partial or limited success, the product of hours reasonably expended on .the litigation as a whole times a reasonable hourly rate.may be an excessive amount.” Id. at 436; see also Comm’r, I.N.S. v. Jean, 496 U.S. 154, 163 n. 10, 110 S.Ct. 2316, 110 L.Ed.2d 134 (1990) (“Because [Hensley ] requires the district court to consider thé relationship between the amount of the fee awarded and the results obtained, fees for fed litigation should be excluded to the extent that the applicant ultimately fails to prevail in such litigation.”). As such, the Court will consider the Plaintiffs relative degree of success in litigating fees when considering the size of the fees on' fees award. Id.
Where a prevailing party has achieved only partial success, this Court has discretion to exercise its equitable judgment to “identify specific hours that should be eliminated, or,... simply reduce the award to account for the limited success.” Hensley, 461 U.S. at 436-37, 103 S.Ct. 1933. .In the instant case, this Court awarded Plaintiff 75% of its fee request for fees incurred in the underlying administrafive proceeding. See Briggs, 73 F.Supp.3d at 64, 2014 WL 5860358, at *4. Thus, Plaintiff has achieved only partial success in this fees litigation. This limited success is not consistent with the “excellent results” that would justify this Court awarding Plaintiff “a fully compensatory fee.” Hensley, 461 U.S. at 435, 103 S.Ct. 1933.
Accordingly, because Plaintiff only received 75% of its requested fees in the underlying administrative action, this Court exercises its discretion to award 75% of the reasonable fees on fees that Plaintiff seeks in the present motion. See id. at 436; see also Hirsch v. Compton Unified Sch. Dist., No. CV 12-01269, 2013 WL 1898553, at *6 (C.D.Cal. May 3, 2013) (reducing ■a prevailing plaintiffs fees on fees award based on the percentage of fees the plaintiff recovered in the underlying IDEA fees litigation) (citing Schwarz v. Sec’y of Health & Human Servs., 73 F.3d 895, 909 (9th Cir.1995) (“[A] district court does not abuse its discretion by applying the .same percentage of merits fees ultimately recovered to determine the proper amount of the fees-on-fees award.”)).
D. The Plaintiff Should Be Awarded Fees of $6,256.13 and Costs of $467.55
Applying the above formula, Ms. Jester’s fee for legal work pertaining to this fees-on-fees action comes to $6,256.13,4 and Plaintiff will recover an additional $467.55 in costs. Thus, the total amount of Plaintiffs fees on fees award is $6,723.68. ■
*172V. CONCLUSION
For the foregoing reasons, this Court grants in part and denies in part the Plaintiffs motion for fees. An order consistent with this Memorandum Opinion is separately and contemporaneously issued.

. The Court hereby incorporates by reference the facts set forth in the Court’s prior opinion. See Briggs v. District of Columbia, No. 14-cv-0002, 73 F.Supp.3d 59, 2014 WL 5860358 (D.D.C. Nov. 12, 2014).


. Although Plaintiff directs the Court’s attention to a number of' cases speaking to the applicability of the Laffey ■ matrix to complex IDEA administrative proceedings, none of them discuss the applicability of Laffey to straightforward fee litigation following an uncomplicated administrative action. See Garvin v. District of Columbia, 851 F.Supp.2d 101, 105-07 (D.D.C.2012) (holding that plaintiff was entitled to full Laffey rate for Ms. Jester’s representation 'where the underlying administrative proceeding was ■ complex); Bucher v. District of Columbia, 777 F.Supp.2d 69, 74-75 (D.D.C.2011) (finding the requested below -Laffey rate was reasonable for counsel’s services where underlying administrative litigation was lengthy and complicated); Cox v. District of Columbia, 754 F.Supp.2d 66, 75-76 (D.D.C.2010) (same).


. Plaintiff's reply brief seeks to add two additional hours to the 32.6 for preparation of the three-and-a-half page reply brief, no portion of which is responsive to Defendant’s argu- .. ment that the requested Laffey rate is unreasonable given the lack of complexity in this .fees on fees litigation. See PL’s Reply to Opp’n at 4, ECF No. 12. As this Court has recognized in the past, "at a certain point fees-on-fees litigation unnecessarily protracts litigation and becomes so far removed from the original adjudication that the prevailing parties claim may be too attenuated.” Means, 999 F.Supp.2d, at 136 n. 7. Here, Plaintiff's counsel’s submission is non-responsive to the issues raised by-defendants, not accompanied by a sworn declaration, and the brief itself is a response to an opposition regarding fees on fees. The Court finds, therefore, that preparation of Plaintiff’s reply *171brief is "too removed to be compensable.” Id.; see also Wright v. District of Columbia, 883 F.Supp.2d at 134 (reducing time entries by 3.9 hours because time spent drafting.fees was "too attenuated from the adjudication of the due process complaint to be reimbursable”).


. At half of the applicable Laffey rate, Ms. Jester's rate is $255 per hour for the 26.9 hours she worked through April 2014, and $260 per hour for.the 5.7 hours worked from November 2014 to present. When this total rate of $8,341.50 is multiplied by 75%, it yields the total fees award of $6,256,13.